DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the preliminary amendment 8/12/2021.
Claim 1 has been cancelled.
Claims 2-21 are newly added.
Claims 2-21 are pending and have been considered below.

Allowable Subject Matter
Claim2-17 are allowed over the cited prior arts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 14 of U.S. Patent No. 11074161 respectively.  The tables below show mappings between the claims of the instant application and the U.S. Patent No. 11074164.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application 17/385283
U.S. Patent No. 11074164
2. A method, comprising:
9. A test case selection method, comprising: 
determining, based at least in part on a plurality of input data associated with a software application and a test case selection model defined by a first set of weights associated with the plurality of input data, a first subset of test cases selected from a plurality of test cases for testing the software application;
determining, based at least in part on a plurality of input data associated with a software application and a test case selection model defined by first set of weights associated with the input data, a first subset of test cases selected from a plurality of test cases for testing the software application; 
sending an indication that the first subset of test cases are to be used to test the software application;
sending an indication that the first subset of test cases are to be used to test the software application;
receiving a first set of outcomes associated with the first subset of test cases, the first set of outcomes indicating bugs detected as a result of the software application being tested with the first subset of test cases;
receiving a first set of outcomes associated with the first subset of test cases, the first set of outcomes indicating a number of bugs detected as a result of the software application being tested with the first subset of test cases;
determining, based at least in part on a regression model and the first set of outcomes, a second set of weights;
determining, based at least in part on a regression model and the first set of outcomes, a second set of weights;
updating the test case selection model with the second set of weights as an updated test case selection model;
updating the test case selection model with the second set of weights as an updated test case selection model;
deploying the updated test case selection model.
sending an indication that the second subset of test cases are to be used to test the software application; 

receiving a second set of outcomes associated with the second subset of test cases; and 

generating, based at least in part on the first set of outcomes and the second set of outcomes, a comparison between the test case selection model and the random selection of test cases.



Instant Application: 17/385283
U.S. Patent No. 11074164
18. A method, comprising: 
14. A system, comprising: 

one or more processors; and 

one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:
receiving a first set of outcomes associated with a first subset of test cases selected from a plurality of test cases to test a software application, the first set of outcomes indicating a number of bugs detected as a result of the software application being tested with the first subset of test cases
receive a first set of outcomes associated with a first subset of test cases selected from a plurality of test cases to test a software application, the first set of outcomes indicating a number of bugs detected as a result of the software application being tested with the first subset of test cases;
determining, based at least in part on the first set of outcomes, a set of weights associated with a test case selection model;
determine, based at least in part on the first set of outcomes, a set of weights associated with a test case selection model; and
deploying the test case selection model by updating a prior set of weights with the set of weights.
deploy the test case selection model by updating a prior set of weights with the set of weights;

select, by random selection, a second subset of the plurality of test cases for testing the software application;

receive a second set of outcomes associated with the second subset of the plurality of test cases; and

generate, based at least in part on the first set of outcomes and the second set of outcomes, a comparison between the prior set of weights and the random selection of test cases.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20150082277 to Champlin-Scharff.

Per claim 18, Champlin-Scharff teaches a method, comprising: 
receiving a first set of outcomes associated with a first subset of test cases selected from a plurality of test cases to test a software application, the first set of outcomes indicating a number of bugs detected as a result of the software application being tested with the first subset of test cases (see at least paragraph [0047] “…previous test case results and/or problem resolutions according to the results of the Natural Language Processing (NLP) search (303). Based on previous knowledge in the form of our trained models (102) and, if available, previous bug resolution notes (104), the bug pre-detection tool will offer suggestions in the form of automatically-generated discussion comments (301) …”); 
Lee&Haye5E075-0014USC1determining, based at least in part on the first set of outcomes, a set of weights associated with a test case selection model (see at least paragraph [0047] “…As content is added or removed from the requirement content, or discussion content added, an "intervention" step will be proposed (304), if available, based on previous test case results and/or problem resolutions according to the results of the Natural Language Processing (NLP) search (303). Based on previous knowledge in the form of our trained models (102) and, if available, previous bug resolution notes (104), the bug pre-detection tool will offer suggestions in the form of automatically-generated discussion comments (301) …”); and
deploying the test case selection model by updating a prior set of weights with the set of weights (see at least paragraph [0050] “ Once the requirement or change to the requirement has been approved, the final content of the requirement will be sent through the pre-detection tool (104, 401, 402) and, once annotated (403), will be used to update the training data (102) for the Machine Learning Models, as illustrated in FIG. 4. This allows the approved intervention to be included in the suggestions for similar requirements change proposed in the future”).

Per claim 19, Champlin-Scharff further teaches
wherein the first set of outcomes indicates which of the first subset of test cases resulted in a bug detection when used to test the application software (see at least paragraph [0033] “…The results of the NLP-based search would be displayed to the user, showing similar changes made in the past and indicating whether the previous changes were found to be problematic (e.g., had to be backed out, had to be blocked from inclusion in a release, had to be patched, etc)…”).  

Per claim 20
determining, based at least in part on a second set of outcomes generated using the test case selection model, a second set of weights associated with the test case selection model (see at least paragraph [0047] “…As continued discussion happens around the requirement, or when the requirement itself is updated (300, 103, 301, 302), the new pre-detection tool will continuously send the new or revised content back through the tool and compare it against the trained models…”); and 
deploying the test case selection model by updating the set of weights with the second set of weights (see at least paragraph [0050] “ Once the requirement or change to the requirement has been approved, the final content of the requirement will be sent through the pre-detection tool (104, 401, 402) and, once annotated (403), will be used to update the training data (102) for the Machine Learning Models, as illustrated in FIG. 4. This allows the approved intervention to be included in the suggestions for similar requirements change proposed in the future”).

Per claim 21, Champlin-Scharff further teaches
wherein the test case selection model is a regression model, and wherein the set of weights are determined by a machine learning algorithm (see at least paragraph [0050] “ Once the requirement or change to the requirement has been approved, the final content of the requirement will be sent through the pre-detection tool (104, 401, 402) and, once annotated (403), will be used to update the training data (102) for the Machine Learning Models, as illustrated in FIG. 4. This allows the approved intervention to be included in the suggestions for similar requirements change proposed in the future”; see also at least paragraph [0061] “As the software product containing the new additions or changes enters regression testing phase of development, a suite or collection of test cases can be dynamically built such that the test cases target the newly-updated code by leveraging the trained Machine Learning models…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191